Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.
Arguments regarding newly added claim 39 are moot because the amendment filed 02/28/2022 will not be entered.
Applicant argues that the combination of Turng and Lindefjeld would not lead to the claimed invention.  Applicant argues that the combination would lead to applying a mechanical force to a liquid layer of composite material.  However, one of ordinary skill in the art would understand that the combined teachings of Turng and Lindefjeld would lead one of ordinary skill in the art to any type of force disclosed in the prior art, mechanical or one caused by an electric field.  In fact, far from limiting the prior art to only application of mechanical forces be used in the orientation of nanotubes, Lindefjeld recognizes the utility of using electrical or magnetic fields in the ordering of nanotubes ([0026]).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Similarly, Turng does not require that an electric field must be applied to the entirety of the matrix material having fillers, merely that an electric field may be applied to an unspecified proportion of the .  Lindefjeld teaches selectively applying a directional force to arrange nanotubes in a fabric or film ([0030]).  Turng discloses nanotubes as possible fillers [0026].
Applicant argues that the office has not shown enablement of the prior art invention.  However, when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  See also MPEP 2121.  Applicant has not provided any evidence supporting an argument of non-enablement and attorney arguments cannot take the place of evidence.
 Applicant argues that the steps of encompassing and electrostatically polarizing are the same step and therefore cannot read on claims 6 and 7.  However, the step of subjecting the matrix and filler materials as described in the cited [0038, 0043-0044] of Turng occur over a period of time.  Nothing in the 
Applicant argues that the prior art does not teach the subject matter of claim 14.  However, as stated in the office action, the prior art teaches the claimed removing step, and the remainder of the claim limitations are directed to the result of the removing step.  Unless there is subject matter missing from the claim that would enable the claimed result to only occur in certain situations/conditions, it is reasonable to assume that following the same steps as the claimed invention would lead to the claimed result absent further evidence to the contrary.
Regarding claim 23, applicant argues that performing the encompassing step in a gaseous environment as taught by Lindefjeld would destroy the invention of Turng.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Lindefjeld does not teach against the step of encompassing in a gaseous environment.
Regarding claim 24, applicant argues that the matrix material of the prior art is not applied to the fibers after the encompassing step as claimed.  However, the tackifier of Turng is the cured matrix material, which does not exist until after the curing step which occurs after encompassing.
Regarding claims 33 and 38, applicant is directed to [0316] and Fig 57D-E as cited , ”FIG. 57E depicts a final step wherein porous membrane 5710 is removed from substrate 5700”.
Regarding claim 35, applicant argues that the prior art does not teach how the electrodes of Turng would be used to form a circular void.  However, when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  See also MPEP 2121.  Applicant has not provided any evidence supporting an argument of non-enablement and attorney arguments cannot take the place of evidence.
Applicant further argues that the shape of the claimed region is significant because a circular region allows for a drill hole.  However, the examiner submits that a square hole as in Fig 57D-E would allow material to be drilled out as well.  Therefore, the changing the shape of the region is considered obvious in light of applicant arguments.
Regarding claim 36, applicant argues that the cited references do not show any linear regions devoid of voids.  However, in Fig 3F, one of ordinary skill in the art can draw linear sections of voids of fibers that meet the limitations as written onto substrate 320 of Fig 3f of Lindefjeld.
Furthermore, applicant argues that the prior art does not teach how the electrodes of Turng would be used to form a linear void.  However, when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  See also MPEP 2121.  Applicant has not provided any evidence supporting an argument of non-enablement and attorney arguments cannot take the place of evidence.


/ALEXANDER A WANG/
Examiner, Art Unit 1741


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743